Deceased was a watchman in the plant of the employer. The inferences to be drawn from conditions found there indicate that he was killed in the performance of his duties. Kick, who has pleaded guilty to murder in the second degree, in connection with decedent’s death gives evidence upon which the Board have disallowed the claim. That witness, by pleading and admitting that he was guilty of murder in the second degree, disputes and repudiates the testimony appearing in the record and makes it unworthy of belief. The decision should be reversed and the matter remitted to the State Industrial Board. Decision reversed and the matter remitted to the State Industrial Board. Hill, P. J., Crapser, Heffeman, Schenck and Foster, JJ., concur.